09/09/2020



                                                                                   Case Number: DA 20-0353




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 20-0353


EDWARD ZABROCKI,
        Petitioner and Appellant,
        v.                                  ORDER GRANTING UNOPPOSED
THE TEACHERS’ RETIREMENT                     MOTION FOR EXTENSION OF
SYSTEM OF THE STATE OF                                TIME
MONTANA,
        Respondent and Appellee.

        Upon consideration of Petitioner/Appellant’s motion for extension of time,

and good cause appearing therefore,

        IT IS HEREBY ORDERED that, pursuant to M. R. App. P. 26(1),

Petitioner/Appellant is granted an extension of time in which to file his opening

brief. The Petitioner/Appellant shall file his opening brief on or before October 16,

2020.

        Dated this __ day of September, 2020.



                                                ______________________________


cc:     Denise Pizzini
        Scott M. Svee




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          September 9 2020